Citation Nr: 1441252	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for chondromalacia patella, status post injury and multiple arthroscopic surgeries of the left knee prior to November 1, 2012, and in excess of 10 percent thereafter.  

2.  Entitlement to a disability rating in excess of 10 percent for chronic lumbosacral strain.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran was afforded a videoconference hearing in June 2014 before the undersigned Veterans Law Judge (VLJ).  The transcript is of record.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in November 2011 as to his service-connected left knee and lumbar spine disabilities.  Furthermore, at the June 2014 Board hearing, the Veteran testified that these disabilities have since increased in severity.  Specifically, the Veteran stated that he uses a cane for ambulation due to his left knee pain.  He also experiences popping, locking, warmth, and giving way as well as numbness and burning in the left leg.  He also stated that he has muscle spasms in his back as well as radiating pain down his legs.  Therefore, based on the lay evidence of worsening symptoms, a new examination is warranted.

Additionally, the Veteran stated at the June 2014 Board hearing that he has received treatment for his lumbar spine and left knee disabilities at the VA Medical Center in Fayetteville, Arkansas.  However, the Board notes that the most recent VA treatment records associated with the Veteran's claims folder are dated September 2003.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Finally, at the June 2014 Board hearing, the Veteran indicated that his lumbar spine and left knee disabilities have caused him to miss many days of work which involves physical labor.  The Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has arguably been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the AOJ for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

3. Request any outstanding VA treatment records pertaining to the Veteran's lumbar spine and left knee disabilities, to include records from the VA Medical Center in Fayetteville, Arkansas.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA and VBMS eFolders.

4. Thereafter, schedule the Veteran for appropriate VA examination(s) to assess both the neurological and orthopedic manifestations of the Veteran's service-connected left knee disability.   The claims file, and any pertinent records contained in the Virtual VA eFolder and VBMS, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.
 
The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide an opinion as to the functional impairments caused by the service-connected disability with regard to his ability to perform tasks, including sedentary and physical tasks, singularly, and in concert with the service-connected back disability.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

5. Schedule the Veteran for appropriate VA examination(s) to assess both the neurological and orthopedic manifestations of the Veteran's service-connected lumbar spine disability.   The claims file, and any pertinent records contained in the Virtual VA eFolder and VBMS, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.
 
The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide an opinion as to the functional impairments caused by the service-connected disability with regard to his ability to perform tasks, including sedentary and physical tasks, singularly, and in concert with the service-connected knee disability.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

6. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


